Title: From John Adams to Edmé Jacques Genet, 30 December 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Decr 30. 1778
      
     
     M. Adams is very Sorry, it is not in his Power to Send Monsieur Genet a Copy of the Manifesto of Congress. He lent the only Copy he had to Mr. Lee, who promised, Yesterday, to send a Copy to M. Genet, this Morning. M. A. gave to Monsieur Garnier a Translation of it into French done by a young Gentleman here, which Mr. Garnier has probably sent. I have Seen, in a Virginia News Paper, an Answer to the incendiary Manifesto, which well deserves a Place in your Pamphlet. I requested it for you. But the Gentleman, who had the only one sent it to England, So that you may expect to find it in the English News Papers.
     Several Gentlemen have arrived here, within a few Days, from Boston who all give the most agreable Accounts of the Union and Resolution of the People, and particularly of the agreable Impression that the Comte D’Estaing and his Officers and People, have left of themselves, in the Minds of the Inhabitants. They all agree, that no British Fleet in Times of the greatest Security, could have lain there, and communicated so much with the Inhabitants, without exciting more Uneasinesses and Disturbance.
     With great Respect, your most obedt.
     
      John Adams
     
    